Mb. Justice Wole
delivered tlie opinion of the court.
Bule 39 of this court requires that the papers forming the transcript of appeal shall be clearly written. A part of the record and appellant’s brief are not clearly written hut are poor carbon copies. Buies 42 and 43 require that the brief should contain an assignment of errors. The appellant discusses about six errors, one by one, without such specific assignment of error. The assignment of errors is something like the pleading of an appellant and should be separately set forth before discussing the individual errors. We shall, hence, in accordance with rule 43, discuss only the more im-important matters to show that they are not errors or are not fundamental.
The first alleged error relates to the supposed failure of the complaint to show that the creditor in this case exhausted the remedies by excussion before beginning suit. The averment of the complaint was that the debtor had no property from a time previous to the maturity of the note. We think this averment was sufficient, especially as the duty is thrown on a surety to point out the realizable property, if any, of the debtor. Fantauzzi v. Vázquez et al., 22 P. R. R. 671.
The appellant objected to the admission of a certificate by the Treasurer of Porto Bico purporting to show that the complainant was a Canadian Corporation duly organized under the laws of Porto Bico. The objection insisted on was that the Secretary of Porto Bico was the proper person to certify to a foreign corporation and not the Treasurer. We are inclined to agree with the appellee that as the Treasurer must issue a license for a foreign corporation to do business in Porto Bico he is a competent person to certify to such doing of business. In any event the lack of capacity to sue was not urged as a ground of objection. The lack of a license would not prevent the bank from suing on a note and the averment in the complaint of a privilege of doing business in Porto Bico was surplusage.
*385Under the third alleged ground of error tile appellant-attempted to rover a multitude of things. The first was that the note had not been duly identified. More- specifically this meant that the endorsements were- not sufficiently proved!. For lack of an adequate argument we shall not discuss the question of whether the holder of a note is relieved of the necessity of proving the signatures of the intermediate en-dorsees, for we think there was proof in this case tending: to prove the signatures, although not very strong. An assistant teller (contador) testified to the genuineness of the-signatures and stated as his source of knowledge other signatures of the same endorsees that he had seen in the usual course of business. Technically, moreover, no objection was-made that a proper foundation was- not laid qualifying the witness to testify. He was allowed to testify as to the signatures without specific objection on such ground, but objection, and exception only were taken to the admission of the note1 after the witness had testified. It is interesting to note that the appellant complained that he was not ready to object to the note because he had not sufficiently cross-examined the witness when he should really have objected to the testimony of the witness as to the signature. The appellant is mistaken when he says there was no proof of the signature of one of the endorsees, the Irving National Bank'. On pages 3, 8 and 9 of the statement of the case the witness testifies to his knowledge of the signature of the “assistant” of the Irving National Bank.
Under the same error there is an allusion to the fact that appellee did not prove clearly how much of the note had been' paid. As we understand it, the appellee only was attempting to recover a part of the face of the- note, as a part had been paid by another surety. It would seem common sense that if a complainant is suing for less than the face-of a note, no objection can be made to a rerais-s-ion and no proof of remission is necessary. In addition, a fact that seemed to escape everybody, the presentation of the note in *386the hands of any holder pnts the burden of proof on a defendant to show that a note has been paid.
• There was sufficient proof of the lack of property in the debtor enabling the complainant to sne the surety, and the other errors alleged do not merit any special attention.
The judgment appealed from must be

Affirmed.

Chief Justice Hernández and Justices del Toro, Aldrey .and Hutchison concurred.